689 So.2d 320 (1997)
Shironald BEAUFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 96-3066.
District Court of Appeal of Florida, Fifth District.
January 24, 1997.
Rehearing Denied March 6, 1997.
Shironald Beauford, Orlando, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's summary denial of Beauford's second Rule 3.850 motion[1]. Beauford is barred from raising issues which could or should have been raised in his first Rule 3.850 motion. This one attempts to do that and thus it is successive and improper. See Henry v. State, 679 So.2d 885 (Fla. 5th DCA 1996); Scott v. State, 656 So.2d 204 (Fla. 5th DCA 1995).
AFFIRMED.
DAUKSCH, W. SHARP and GRIFFIN, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.